Citation Nr: 1042850	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an earlier effective date than August 31, 2005, 
for a compensable rating under 38 C.F.R. § 3.324, to include on 
the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan, (RO), 
which in pertinent part granted a 10 percent rating based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, effective August 31, 2005.  The Board remanded 
this case in June 2009.  It now returns for appellate 
consideration.


FINDINGS OF FACT

1.  An unappealed September 1993 rating decision granted service 
connection for bilateral inguinal hernias, assigning 
noncompensable ratings, and denied entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324.  Although the Veteran's 
representative subsequently submitted new evidence in November 
1993, requesting reconsideration of the disability ratings 
assigned by the September 1993 rating decision based on the new 
evidence, this submission was not a notice of disagreement as it 
failed to express dissatisfaction with the rating action.  

2.  The September 1993 rating decision was reasonably supported 
by evidence then of record and prevailing legal authority; the 
rating decision was not undebatably erroneous.

3.  An unappealed March 1994 rating decision denied entitlement 
to compensable ratings for right and left inguinal hernia 
repairs, and denied entitlement to a 10 percent rating under 
38 C.F.R. § 3.324.

4.  The March 1994 rating decision was reasonably supported by 
evidence then of record and prevailing legal authority; the 
rating decision was not undebatably erroneous.

5.  The Veteran filed a claim of entitlement to 10 percent rating 
under 38 C.F.R. § 3.324 that was received by the RO on August 31, 
2005.

6.  In a December 2005 rating decision, the RO granted 
entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities and assigned an 
effective date of August 31, 2005, the date of receipt of claim.

7.  The Veteran did not have a claim of entitlement to a 10 
percent rating under 38 C.F.R. § 3.324, or any claim that could 
be reasonably construed as such, pending or unadjudicated, prior 
to August 31, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2005 
for the assignment of a 10 percent rating under 38 C.F.R. § 3.324 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.324, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in June 2009, the Board remanded the issue 
currently on appeal.  The Board instructed the RO to adjudicate 
the issue of whether the failure to assign a 10 percent rating 
under 38 C.F.R. § 3.324 in the September 1993 or March 1994 
rating decisions was the product of CUE.  If this decision did 
not result in the effective date sought, a supplemental statement 
of the case (SSOC) was to be issued.  On remand, the CUE issue 
was adjudicated in a November 2009 rating decision, and the claim 
for an earlier effective date was readjudicated in a November 
2009 SSOC. Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As a threshold matter, a CUE claim is not a claim for benefits, 
but is rather a collateral attack on a final decision; while CUE, 
when demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim for 
benefits under the part II or III of title 38, which govern the 
benefits available under the laws administered by VA.  Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  A CUE claim must be 
based on the record and law that existed at the time of the prior 
adjudication in question, and the notice and duty to assist 
provisions of the law are not applicable.  Id.; see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, 
it is noted that "CUE claims are not conventional 'appeals,' but 
rather are requests for revisions of previous decision[s]."  
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 
(Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 
(Fed.Cir.1998)).  Thus, the Board finds that the notice and 
assistance provisions of the VCAA are not applicable to the 
Veteran's CUE claim.

With respect to the claim for an earlier effective date, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in October 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claim, 
and advised to send any medical reports that he had.  He was also 
told that it was ultimately his responsibility to support the 
claim with appropriate evidence.  

The Court has held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
Veteran's claim under 38 C.F.R. § 3.324 was granted, a 10 percent 
disability rating and effective date assigned, in the December 
2005 decision of the RO.  VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice was harmless.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran an appropriate VA examination in 
October 2005.  The Board further notes that adjudication of a 
claim for an earlier effective date from a grant of a 10 percent 
rating under 38 C.F.R. § 3.324 is based upon evidence already in 
the claims folder; the resolution of the claim depends upon when 
certain document(s) were either received by VA and/or promulgated 
to the veteran.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 
3.157, 3.160, 3.400 (2010).  Consequently, there is no additional 
development that can be conducted, examination performed, nor any 
other records which can be obtained, which would substantiate the 
Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. CUE

The December 2005 rating decision granted a 10 percent rating 
under 38 C.F.R. § 3.324 effective from the date of receipt of the 
claim which initiated this matter on August 31, 2005.  The 
Veteran and his representative have argued that this rating 
should have been effective from the time of his original claim 
for service connection filed in October 1993 because the correct 
facts were not before the adjudicators at the time of the 
September 1993 and March 1994 rating decisions that denied a 
compensable rating under 38 C.F.R. § 3.324.  

The Veteran initially filed a claim of entitlement to service 
connection for bilateral inguinal hernias in May 1993.  In a 
September 1993 rating decision, the RO granted the claims, 
assigning noncompensable ratings, and denied entitlement to a 10 
percent rating under 38 C.F.R. § 3.324.  The Veteran's 
representative submitted new evidence in November 1993, 
requesting reconsideration of the disability ratings assigned by 
the September 1993 rating decision based on the new evidence.  
This submission does not constitute a notice of disagreement as 
it failed to express dissatisfaction with the rating action and a 
request for appellate review.  See 38 C.F.R. § 20.201.  The 
September 1993 rating action became final as the Veteran did not 
appeal the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
A March 1994 rating decision again denied entitlement to a 10 
percent rating based on multiple noncompensable service-connected 
disabilities.  The Veteran did not appeal and this decision also 
became final.  See id.  

The "purpose of the rule of finality is to preclude repetitive 
and belated readjudication of veterans' benefits claims."  Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  There are 
only two exceptions to the rule of finality of VA decisions, 
i.e., challenges based on CUE in a prior, final decision (38 
U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and 
material evidence (38 U.S.C.A. § 5108).  Id.

As a preliminary matter, the Board observes that the June 2009 
remand and November 2009 rating decision both addressed the issue 
of whether there was CUE in the September 1993 and March 1994 
rating decisions.  

The Veteran does not dispute that he failed to appeal the 
September 1993 and March 1994 rating decisions.  Rather, he 
argues that these earlier decisions improperly denied his claim.  
An unappealed decision of the RO or the Board becomes final and 
binding and is not subject to revision on the same factual basis 
in the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. 
§§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as "an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove 
the existence of clear and unmistakable error as set forth in § 
3.105(a), the claimant must show that an outcome- determinative 
error occurred, that is, an error that would manifestly change 
the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has further stated that:

Clear and unmistakable error is a very specific and 
rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the error 
.... If a claimant-appellant wishes to reasonably 
raise clear and unmistakable error there must be some 
degree of specificity as to what the alleged error is 
and, unless it is the kind of error ... that, if true, 
would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result 
would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is 
even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting 
the "manifestly changed the outcome" language in Russell, supra), 
cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 
(1999).

Simply claiming CUE on the basis that the previous adjudication 
had improperly weighed and evaluated the evidence can never 
satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 
44; see also Russell, supra.  Similarly, the Court has rejected 
as being too broad general and unspecified allegations of error 
based on the failure to follow regulations, failure to give due 
process, failure to accord benefit of the doubt, failure of duty 
to assist, and any other general, non-specific claim of "error."  
See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that if true would be CUE on its face, the claimant also must 
give persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for the 
alleged error.  Id.  There is a presumption of validity to 
otherwise final decisions, and the presumption is even stronger 
where the decision is being collaterally attacked as in a CUE 
claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel, 6 Vet. App. at 245.  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, the Veteran seeks entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324.  At the time of the September 
1993 rating decision, the record contained an August 1993 VA 
examination report, which showed no present complaints related to 
the service-connected hernias.  There were no findings of any 
inguinal, femoral or umbilical hernias.  The diagnosis was 
bilateral inguinal hernia repair, status post operation, with no 
recurrence at the time.  

The September 1993 rating decision found that the Veteran's 
noncompensable service-connected disabilities were not of such a 
character as to clearly interfere with normal employability.  

Of record at the time of the March 1994 rating decision was a 
private operative report showing that the Veteran underwent an 
operation for a recurrent left inguinal hernia in May 1985.  
Additionally, there was a February 1994 VA examination report, 
which showed complaints of a tearing sensation in the left groin 
when lifting objects greater than 40 pounds or when doing any 
twisting motions.  The Veteran denied any abdominal pain at other 
times and denied any change in his bowel habits or any recurrent 
bulging in the inguinal region.  He stated that he did not have 
any other limitation to his normal activities; the symptoms did 
not interfere with normal walking or the climbing of stairs.  
Examination of the groin showed no evidence of a left or right 
inguinal hernia.  The diagnoses were status post repair of the 
left inguinal hernia times two and status post repair of the 
right inguinal hernia.  It was noted that general surgery 
evaluation found no evidence of an active problem.  

The March 1994 rating decision noted that the evidence did not 
show that the Veteran's noncompensable service-connected 
disabilities clearly interfered with normal employability so as 
to warrant a combined evaluation of 10 percent.  

As part of his CUE claim, the Veteran, through his 
representative, argues that the RO based their decisions on VA 
examination reports that failed to properly document that the 
Veteran's service-connected disabilities required medication 
without which his employment would be affected.  

The Board finds that the Veteran and his representative have 
failed to allege an undebatable error of fact or law, which would 
alter the outcome of the September 1993 or March 1994 rating 
decisions, based on the evidence of record at the time of each 
respective rating decision.  Indeed, there was no evidence at the 
time showing that the Veteran's noncompensable service-connected 
disabilities interfered with his employment.  Although the 
Veteran now argues that his disabilities required him to take 
medication and that his employment would have been affected but 
for the medication, the evidence at the time does not establish 
that he was dependent on medication.  To the extent that it is 
argued that there was a failure to develop a complete record 
prior to adjudication, namely because the VA examination reports 
failed to note that the Veteran's disabilities required 
medication, the Board notes that violations of the "duty to 
assist" cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist 
caused an incomplete record but not an incorrect record).  At 
best, the Veteran's CUE claim is premised on the assertion that 
the rating decisions improperly weighed and evaluated the 
evidence.  Such an allegation cannot constitute a valid claim of 
CUE.  See Fugo, 6 Vet. App. at 44; Russell, supra.  To address 
this argument, the Board would have to engage in a reevaluation 
of the probative value of the evidence that was of record at the 
time of the September 1993 and/or March 1994 rating decisions.  
Such an inquiry requires weighing and evaluating evidence which, 
as stated above, cannot constitute a valid CUE claim.  See 
Crippen v. Brown, 9 Vet. App. 412 (1996) (An allegation of CUE 
must assert more than merely disagreement with how the facts of 
the case were weighed or evaluated.  In other words, to present a 
valid claim of CUE, the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.).  

The Board does not necessarily dispute that the September 1993 
and March 1994 rating decisions are hardly a model of legal and 
factual exposition.  However, the relevant evidence, to include 
the Veteran's private and VA medical records and VA examination 
reports, was clearly of record at the time of those decisions.  
In any event, any deficiency in this regard is not a basis for a 
finding of CUE.  With respect to the crucial matter of whether 
the RO failed to apply the proper statutory law or regulation, or 
applied it incorrectly, such is not shown in this case.

In this case, the relevant evidence, to include the Veteran's 
private and VA medical records and VA examination reports, were 
clearly before the RO at the time of the September 1993 and March 
1994 rating decisions.  In each instance, the RO reviewed and 
weighed the evidence of record and concluded that the Veteran's 
noncompensable service-connected disabilities were not shown to 
interfere with his employment.  The decisions to deny entitlement 
to a 10 percent rating under 38 C.F.R. § 3.324 were supported by 
the evidence of record.  If a decision is factually supported, it 
cannot be clearly and unmistakably erroneous.  In the absence of 
the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly different 
but for the error, there is simply no basis upon which to find 
CUE in the September 1993 and March 1994 rating decisions.  
Accordingly, the Veteran's CUE claim must be denied.  See 38 
C.F.R. § 3.303(c), supra; see also Fugo, supra.



III. Earlier Effective Date

The general rule with respect to the effective date for an award 
of increased compensation is that the effective date of an award 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An 
exception to that rule applies under circumstances where evidence 
demonstrates a factually ascertainable increase in disability 
during the 1-year period preceding the date of receipt of a claim 
for increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest date 
as of which it is ascertainable that an increase in disability 
had occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2010); see VAOPGCPREC 12-98 (Sept. 23, 1998); see 
also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where 
the increase precedes the claim (provided also that the claim is 
received within one year after the increase) and are not 
applicable when a claim is filed and the increase in disability 
is subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) 
(2010).

a. Prior Determinations

Where there has been a prior final determination, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits were 
granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The 
history of the Veteran's claims file reflects that there was a 
prior final determination dealing with entitlement to a 
compensable rating under 38 C.F.R. § 3.324.

As discussed above, the Veteran initially filed a claim of 
entitlement to service connection for bilateral inguinal hernias 
in May 1993.  A September 1993 rating decision granted the 
claims, assigning noncompensable ratings, and denied entitlement 
to a 10 percent rating under 38 C.F.R. § 3.324.  The Veteran's 
representative submitted new evidence in November 1993, 
requesting reconsideration of the September 1993 rating decision 
based on the new evidence.  This submission does not constitute a 
notice of disagreement as it failed to express dissatisfaction 
with the rating action.  See 38 C.F.R. § 20.201.  The September 
1993 rating action became final as the Veteran did not appeal the 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A March 
1994 rating decision further denied entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324.  The Veteran did not initiate an 
appeal as to the March 1994 rating decision, and as such, this 
decision also became final.  See id.  

b. Receipt of Claim

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2010).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2010).  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(c) (2010).

VA must look to all communications from a claimant that may be 
interpreted as applications or claims-formal and informal-for 
increased benefits and is requested to identify and act on 
informal claims for benefits.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).

The record reflects that the Veteran filed a claim for increased 
ratings for his bilateral inguinal hernias on August 31, 2005.  
In a December 2005 rating decision, the RO granted a 10 percent 
rating based on multiple noncompensable service-connected 
disabilities.  An effective date of August 31, 2005, the date of 
receipt of claim, was assigned.

An effective date may be awarded up to one year prior to the 
receipt of a claim for an increased rating.  38 U.S.C.A. 
§38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board 
must therefore determine the earliest date within this one-year 
period as of which it was ascertainable that an increase in the 
Veteran's bilateral inguinal hernias had occurred.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though none 
of the disabilities may be of compensable degree, the rating 
agency is authorized to apply a 10-percent rating, but not in 
combination with any other rating. 38 C.F.R. § 3.324.

The Veteran contends that he has complained of pain since 1992 
and that he has been taking medicine for this pain such in order 
to keep this pain from interfering with his employment.  

The record reflects that the Veteran was afforded a VA 
examination in October 2005.  The Veteran reported taking vicodin 
on a daily basis for his knees and back which help to cut down on 
the pain at the site of his hernia repairs.  He described the 
pain as coming and going and as sometimes a stabbing sensation.  
When he ate spicy food or was close to having bowel movement, his 
lower abdominal pain may be aggravated.  He denied any 
aggravation of his hernia symptoms with lifting.  It was noted 
that the Veteran was currently employed as a housekeeping aide at 
a VA medical facility and that as long as he took his 
medications, there was no effect on his occupation.  On physical 
examination, there was no evidence of recurrent hernia.  

Based on foregoing, the evidence does not demonstrate a factually 
ascertainable increase in the Veteran's service-connected 
inguinal hernias during the 1-year period preceding the August 
31, 2005 date of receipt of claim.  There is no evidence of 
record indicating that the Veteran's need for medication had its 
onset, or that his disabilities otherwise increased in severity 
to such a point that it began to interfere with his employment, 
during this time period.  As an ascertainable increase in the 
Veteran's disabilities is not shown within the one-year period 
prior to the date of receipt of claim, an effective date earlier 
than August 31, 2005 is not warranted.  See 38 U.S.C.A. 
§38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an effective date earlier than 
August 31, 2005 for the assignment of a 10 percent rating under 
38 C.F.R. § 3.324.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

CONTINUED ON NEXT PAGE


ORDER

The claim for revision of the September 15, 1993 rating decision 
on the basis of CUE is denied.

The claim for revision of the March 9, 1994 rating decision on 
the basis of CUE is denied.

An effective date earlier than August 31, 2005 for the assignment 
of a compensable disability rating under 38 C.F.R. § 3.324 is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


